PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/502,934
Filing Date: 19 Apr 2012
Appellant(s): Min et al.



__________________
Andrew Kolomayets
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(A): Claims 1, 3-7, 13, 22, 30-31, 36, 39-42 and 44-46 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meryman et al (U.S. Patent 5,250,303) in view of Min et al (U.S. PGPUB). 
(2) Response to Argument
(A): Preliminary it should be noted the after-final amendments of 9/30/2021 were not entered. 
(B): Appellant points to the following statement in the rejection: “Meryman teaches the concentration of residual plasma was reduced by a factor of about 100 (see Example 1 in col. 13 ln 5-17); this implies that the initial plasma level was determined as well as the plasma level following the wash since Meryman teaches the amount of plasma reduction from the initial volume to the final volume.” 
Appellant alleges the claimed method targets a specific amount/ percentage of residual plasma in the supernatant, and that said residual plasma determines the amount of additive solution. Appellant concludes that this cited teaching of Meryman does not render obvious the claimed method that includes determining specific amounts of additive solution based on the amount of residual plasma. 
The method of independent claim 1, which the Appellant bases their arguments on, does not recite any method steps of basing the amount of additive solution on the level of residual plasma. The only “determining” steps recited in the method are determining the initial and final levels of plasma. As stated in the rejection, and in the portion of Meryman’s teachings highlighted by the Appellant, the step of determining the beginning level of plasma and the final 
Appellant’s second argument centers on the allegation a limitation of a “partial wash” has been added to the claims. None of the claims recite a “partial wash”. It is assumed that Appellant is referencing steps (e) – (g) in independent claim 1 as limiting to a “partial wash”. In independent claim 1,
 step (e) is directed to a step of “introducing” the red blood cell concentrate into “a container” in flow communication with a “separation chamber”, 
step (f) is directed to a step of “combining” a portion the red blood cell concentrate with an additive solution and “introducing” said combination into said “separation chamber”, and 
step (g) is directed to a step of “separating” the red blood cell concentrate from the supernatant. 
These limitations do not amount to a partial wash because there is no step of partially washing the sample. The claims do not limit to any sort of “removing” and “recombining” samples, nor do they limit to the total amount, all portions of the red blood cell concentrate, not being washed. While applicant is correct that step (f) recites “combining a portion of said red blood cell concentrate with a selected amount of additive solution”, this limitation remains obvious over the teachings of Meryman in view of Min for the reasons stated in the Final Rejection just is again summarized below. 
Meryman provides an example of an embodiment of their method in Example 1, col. 13 ln 5-17, which are cited in the Final Rejection. In this example Meryman teaches (1) collecting a 
Appellants do not present any arguments challenging any other aspects of the rejection. The claims remain obvious over the teachings of Meryman in view of Min. d. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.